UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit

               _____________________________________

                            No. 97-20682
                          Summary Calendar
               _____________________________________

                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              VERSUS


 FOUR STAR HEALTH CARE SYSTEMS, INC. d/b/a GOLD STAR AMBULANCE,
ADVANCED LIFE SUPPORT SYSTEMS, INC. d/b/a GOLD STAR AMBULANCE and
                        WESLEY J. HAMMER,
                                             Defendant-Appellant.

     ______________________________________________________

          Appeal from the United States Magistrate Court
                for the Southern District of Texas
                          (H-93-CV-2093)
     ______________________________________________________
                           July 24, 1998
Before KING, DAVIS and DeMOSS, Circuit Judges.

PER CURIAM:*

     Appellants (collectively “Gold Star”) challenge the district

court's   order   granting   judgment   to   the     United   States

(“Government”), in the Government's False Claims Act suit, 31

U.S.C. § 3729 et seq.    The sole issue on appeal is whether the

district court’s factual finding that Gold Star acted in “reckless

disregard” of the truth in billing Medicare for transporting forty-

nine dialysis patients in ambulances is clearly erroneous.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The Government filed this suit against Gold Star to recover

civil damages and penalties on the ground that Gold Star submitted

false claims for ambulance services to Medicare. Following a bench

trial, the district court found that forty-nine of these claims

were filed in reckless disregard of the truth; because of this

finding, the district court concluded that Gold Star was liable for

treble damages and a $5,000 penalty for each of these violations.

     As to the forty-nine claims at issue here, Gold Star does not

challenge the district court's finding that the representations on

the claim forms were false.

     On appeal, Gold Star argues that while they may have committed

errors and their billing system might have been flawed by not

requiring the billing department to inspect every transaction,

their conduct did not amount to reckless disregard or even gross

negligence.    Appellants argue that the billing system did not

increase the risk of false claims.        Further, Gold Star contends

that the record evidence does not support the district court's

finding that management should have been aware that its billing

system created a high risk of false claims.

     The   district   court   found,   however,   that   the   defendant’s

billing system was designed so that the billing clerk relied on

information in the run sheets provided by the paramedics and EMTs

who transported the patients.      The record supports the district

court's finding that the billing clerks were instructed to ignore

the run sheets, which was the only available evidence an ambulance
was needed to transport the patient.           Instead, the billing clerks

were provided with preprinted forms indicating that the dialysis

patients were “unable to sit, stand or walk."                This fact was

critical to Gold Star's right to submit a claim for transporting

dialysis patients by ambulance to the dialysis center.

     The district court's finding is not clearly erroneous that

Gold Star permitted the billing clerks to use preprinted forms for

dialysis patients certifying that they were "unable to sit, stand

or walk."      We also have no quarrel with the district court's

conclusion that such a practice of ignoring the documents recording

the facts in each individual case created a high risk that false

claims would result and that such claims were submitted in reckless

disregard for the truth.

     For    these   reasons,   we   conclude    that   the   district   court

committed no reversible error.       The judgment of the district court

is therefore

     AFFIRMED.




                                      3